DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Upon further consideration, the allowable subject matter of claim 3 as indicated in the last Office Action mailed on 03/09/2022 has been withdrawn and replaced by the following office action.  Any inconvenience to the Applicant(s) is regretted.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1, 19-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jost et al. (US 20160178397 A1).
Regarding claims 1, 19 and 20, Jost discloses an apparatus (e.g., Fig. 2), and a computer implemented method for practicing the apparatus, configured to compare outputs of sensor cells in an arrangement of sensor cells arranged in an area (Abstract; para. 0003), comprising: a set of at least two measurement units (combination of 108a/108b reads on the first measurement unit, and combination of 108c/108d reads on the second measurement unit), wherein each measurement unit comprises at least two sensor cells (e.g., 101a/101b, … 101e/101f) of the sensor cells in the arrangement of sensor cells (Fig. 2), wherein at least one sensor cell in each of the at least two measurement units comprises a sensitive sensor cell that is sensitive with respect to a measured quantity and generates an output signal based on the measured quantity (para. 0036, 0045, 0052), wherein the sensor cells are intermixed with each other in the area (Fig. 2; para. 0069-0070); selector circuitry (multiplexer circuits 214) configured to select output signals (based on the sine signals or the cosine signals) of the sensor cells of the arrangement of sensor cells (para. 0050, 0056), the selected output signals including output signals from different measurement units of the at least two measurement units (para. 0050, 0056); and processing circuitry (60 in Fig. 1 or 130 in Fig. 2) configured to determine the measured quantity by comparing the selected output signals of the different measurement units (para. 0059); wherein the set of the at least two measurement units comprises measurement bridges (para. 0039), wherein the measurement bridges comprise sensor cell type configurations including half-bridge sensor cell type configurations or full-bridge sensor cell type configurations (Fig. 2), wherein the sensor cells of the half-bridge configurations are selected from the group consisting of one reference sensor cell and one sensitive sensor cell, two sensitive sensor cells, and two reference sensor cells (the sensor cells of the half-bridge configurations include two sensitive sensor cells), and Page 2 of 13Attorney Docket No.: INF-2017P51679USwherein the sensor cells of the full-bridge configurations comprise a combination of the sensor cells of two half-bridge configurations (Fig. 2).  
Regarding claim 21, Jost discloses an apparatus (e.g., Fig. 2) configured to compare outputs of sensor cells in an arrangement of sensor cells arranged in an area, comprising: a set of at least two measurement units including a first measurement unit (combination of 108a/108b) and a second measurement unit (combination of 108c/108d), wherein each measurement unit comprises at least two sensor cells (e.g., 101a/101b, … 101e/101f), wherein at least one sensor cell in the arrangement of sensor cells comprises a sensitive sensor cell that is sensitive with respect to a measured quantity and generates an output signal based on the measured quantity (para. 0036, 0045, 0052), wherein the at least two sensor cells of the first measurement unit are intermixed with the at least two sensor cells of the second measurement unit in the area to form an array of intermixed sensor cells (Fig. 2; para. 0069-0070); Page 6 of 13Attorney Docket No.: INF-2017P51679USselector circuitry (multiplexer circuits 214) configured to select a first output signal (e.g., based on the sine signals) of the at least two sensor cells of the first measurement unit and select a second output signal (e.g., based on the cosine signals) of the at least two sensor cells of the second measurement unit for simultaneous synchronous output (para. 0050, 0056); and processing circuitry configured to determine the measured quantity by comparing the first and the second output signals (para. 0059).
	Regarding claim 22, Jost discloses: wherein comparing the first and the second output signals includes generating a difference value between the first and the second output signals, and the processing circuit is configured to determine the measured quantity based on the difference value (para. 0029, 0054-0055: “The error determination circuit 104 may be configured to perform the comparison, … subtraction based on the first and second digital half-bridge sensor signals, for example”).  
	Regarding claim 23, Jost discloses: wherein the first output signal is representative of a difference between two sensor cells of the first measurement unit and second output signal is representative of a difference between two sensor cells of the second measurement unit (para. 0049: “For example, signals V3 and V1 may be transmitted to the sensor output value determination circuit 102, where V3=V3+−V3− (cosine signals) and V1=V1+−V1− (sine signals). In these examples, the sine signals may be transmitted to the sensor output value determination circuit 102 via a first transmit path 215, for example. The cosine signals may be transmitted to the sensor output value determination circuit 102 via a second transmit path 216, for example”).
	Regarding claim 24, Jost discloses: wherein: the processing circuit is configured to confirm a plurality of intact sensor cells, the selector circuitry configured to select the output signals of the plurality of intact sensor cells for synchronous output, and the processing circuit is configured to combine the output signals of the plurality of intact sensor cells that are synchronously output to generate a combined output signal (para. 0022, 0026: “ … it may be possible to replace the first half-bridge sensor circuit 101a with the second half-bridge sensor circuit 101b if the first half-bridge sensor circuit 101a is faulty, for example”; para. 0059).
  	Regarding claim 25, Jost discloses: wherein the selector circuitry is configured to deselect defective sensor cells from the processing circuitry (para. 0022: “a faulty half-bridge sensor circuit may be replaced by a working half-bridge sensor circuit …”; para. 0059).  
	Regarding claim 27, Jost discloses: wherein: the set of the at least two measurement units comprises measurement bridges (para. 0039), wherein the measurement bridges comprise sensor cell type configurations including half-bridge sensor cell type configurations or full-bridge sensor cell type configurations, the sensor cells of the half-bridge configurations are selected from the group consisting of one reference sensor cell and one sensitive sensor cell, two sensitive sensor cells, and two reference sensor cells (the sensor cells of the half-bridge configurations include two sensitive sensor cells), and the sensor cells of the full-bridge configurations comprise a combination of the sensor cells of two half-bridge configurations (Fig. 2).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. in view of Rui et al. (US 20180317869 A1).
Regarding claim 2, Jost does not mention explicitly: wherein the arrangement of sensor cells comprises at least a first cell type, which is a reference sensor cell, and at least a second cell type, which is the sensitive sensor cell, wherein the reference sensor cell has a different sensitivity than the sensitive sensor cell with respect to the measured quantity.  
Rui discloses an arrangement of sensor cells (Fig. 3) comprising at least a first cell type (reference detector pixel 86), which is a reference sensor cell, and at least a second cell type (active or readout pixels 80), which is the sensitive sensor cell, wherein the reference sensor cell has a different sensitivity than the sensitive sensor cell with respect to the measured quantity (para. 0009, 0029, 0042-0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jost’s sensor array by incorporating Rui’s teaching of reference sensor cell and the corresponding technique of signal processing to arrive the claimed invention. Doing so would provide, for example, a mechanism to correct for charging-sharing events with adjacent sensor cells and/or to characterize or correct for focal spot misalignment either in real time or as a calibration step (Rui, Abstract).
	Regarding claim 26, Jost discloses: wherein: the at least two sensor cells of the first measurement unit include a first plurality of sensitive sensor cells that are each sensitive with respect to the measured quantity and each generate an output signal based on the measured quantity (para. 0036, 0045, 0052); and the at least two sensor cells of the second measurement unit include a second plurality of sensitive sensor cells that are each sensitive with respect to the measured quantity and each generate an output signal based on the measured quantity (para. 0036, 0045, 0052).
	Jost does not mention explicitly: said at least two sensor cells of the first measurement unit include a first plurality of reference sensor cells that are each substantially insensitive with respect to the measured quantity and each generate an output signal substantially independent from the measured quantity; and said at least two sensor cells of the second measurement unit include a second plurality of reference sensor cells that are each substantially insensitive with respect to the measured quantity and each generate an output signal substantially independent from the measured quantity.  
Rui discloses an arrangement of sensor cells (Fig. 3) comprising at least a first cell type (reference detector pixel 86), which is a reference sensor cell, and at least a second cell type (active or readout pixels 80), which is the sensitive sensor cell; wherein the reference sensor cell is substantially insensitive with respect to the measured quantity and each generates an output signal substantially independent from the measured quantity (para. 0009, 0029, 0042-0044).
In view of Rui, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jost’s first and second measurement units such that the at least two sensor cells of the first measurement unit further include a first plurality of reference sensor cells that are each substantially insensitive with respect to the measured quantity and each generate an output signal substantially independent from the measured quantity and the at least two sensor cells of the second measurement unit further include a second plurality of reference sensor cells that are each substantially insensitive with respect to the measured quantity and each generate an output signal substantially independent from the measured quantity. Doing so would allow to correct for charging-sharing events with adjacent sensor cells and/or characterize or correct for focal spot misalignment either in real time or as a calibration step (Rui, Abstract).
7.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. in view of SIEGEL et al. (DE 102013021853 B4, machine translation in English).
Regarding claims 12 and 13, Jost does not mention explicitly: wherein the processing circuitry is further configured to: determine a plurality of intact sensor cells; and combine output signals of the plurality of the intact sensor cells to obtain a combined sensor output signal; wherein the selector circuitry is configured to, after the plurality of intact sensor cells have been determined, identifying a defective sensor cell based on comparing an output signal of the defective sensor cell to the output signals of the plurality of intact sensor cells, and deselecting the defective sensor cell from the plurality of intact sensor cells or deselecting a measurement unit containing the defective sensor cell from the set of the at least two measurement units.  
SIEGEL discloses a device (1) comprising: an arrangement of sensor cells (2); a processing circuitry configured to process data from the sensor cells and generate output signals based on the sensor data (Abstract); wherein the processing circuitry is further configured to: determine a plurality of intact sensor cells, and combine output signals of the plurality of the intact sensor cells to obtain a combined sensor output signal (page 4, last paragraph); identifying a defective sensor cell based on comparing an output signal of the defective sensor cell to the output signals of the plurality of intact sensor cells, and deselecting the defective sensor cell from the plurality of intact sensor cells (page 4, last paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SIEGEL’s teaching of intact sensor cells identification technique into Jost invention to obtain a combined sensor output signal. Doing so would enable the processing circuitry to produce valid sensor data without being affected by possibly failed sensor cells (SIEGEL, page 4, last paragraph).
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. in view of SIEGEL et al. as applied to claim 13 above further in view of Haar et al. (DE 19811044 C1, machine translation in English).
Regarding claim 14, Jost does not mention explicitly:  wherein the selector circuitry is configured to select at least one spare sensor cell to replace the deselected sensor cell or selecting a spare measurement unit to replace the deselected measurement unit.  
Haar discloses an apparatus configured to compare outputs of sensors in an arrangement of sensors arranged in an area (Abstract; page 3: “ … For each newly to be selected or added to the already selected detector elements, the detector element is checked according to FIG. 2 with regard to all image-relevant physical properties to be taken into account, whether the element fits within the scope of permissible error tolerances to the neighboring detector elements. …”), comprising: a selector circuitry configured to select at least one spare sensor to replace a deselected sensor (page 4: “… Using the list the detector system is "physically" assembled and attached concluding in a final check on functionality checks. If there are any detector errors in this final test (e.g. defective detector element), the replacement elements in turn selected by the computer in the manner described”; also see claim 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Haar’s technique of replacing the deselected sensor into the combination of Jost and SIEGEL to arrive the claimed invention. Doing so would allow to automatically replace bad sensor cells and maintain the integrity of the sensor cell arrangement (Haar, Abstract).
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. in view of McGregor (US 20030034456 A1).
	Regarding claim 15, Jost does not mention explicitly:  said apparatus further comprising a metal mesh in spaces between the sensor cells.  
	McGregor discloses a radiation detection apparatus comprising: a metal mesh (e.g., 74 in Fig. 11) in spaces between a plurality of sensor cells (76 in Fig. 11; also see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McGregor’s teaching of metal mesh into the apparatus of Jost to arrive the claimed invention. Doing so would allow to produce Frisch grid effect in a solid-state substrate of the sensor cells (McGregor, Abstract).
10.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al.
	Regarding claims 16-18, Jost does not mention explicitly:  wherein a distance between centroids of at least two intermixed sensor cells is less than 0.25 multiplied by a square root of the area; wherein a gap between the at least two sensor cells in each of the at least two measurement units is less than the largest dimension of the sensor cells; wherein a gap between the at least two sensor cells in each of the at least two measurement units is less than 50 microns.
	However, the features in question are considered mere design choices of the distance between centroids of at least two intermixed sensor cells or the gap between the at least two sensor cells. Since Field teaches the general condition of the intermixed sensor cells arranged in the area (the planar mounting plate 22), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jost to arrive the claimed invention by slightly adjusting the distance between centroids of at least two intermixed sensor cells or gap between the at least two sensor cells, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	
Allowable Subject Matter
11.	Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
12.	 The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 4-11 is the inclusion of the limitation that: wherein selector circuitry is configured to select at least one segment, wherein a segment comprises a subset of a set of measurement bridges of a same sensor cell type configuration, and wherein the processing circuitry is configured to measure the sensor cells included in the at least one selected segment. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
13.	Applicant's arguments received 03/30/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-10 as set forth above in this Office action.

Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862       

/TOAN M LE/Primary Examiner, Art Unit 2864